Title: To George Washington from Harriot Washington, 4 January 1795
From: Washington, Harriot
To: Washington, George


        
          Fredericksburg [Va.] January 4th 1795
        
        The trouble I have already given My dear and Honor’d Uncle, really concerns me when I think of it; but my necesity for some things is such that I can’t help intruding on your goodness again. Therefore I hope my dear Uncle will excuse my asking him for as much money as will purchase me a stuff skirt and a couple of dark callico’s as I am very much in want of them indeed, and have been ever since the winter commenced but have postponed plaguing of you untill I returned to Fredericksburg. I left Berkley a week ago, my Sister and all the family were very well; but found Aunt Lewis in a very weak low state of health. She has been very ill for a great while, but is now a recovering. Aunt Lewis join’s me in love to you Aunt Washington and all the rest of the family I am Dear and Honord Uncle your affectionate Neice
        
          Harriot Washington
        
      